Citation Nr: 1815393	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD), asthma, bronchitis, chronic rhinitis, pharyngitis and other respiratory abnormalities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1980.  This matter is before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In September 2017, the Veteran testified before the undersigned during a Board videoconference hearing.  At the hearing the Veteran waived the RO's initial consideration of any additional evidence submitted.

Since medical records reflect multiple diagnoses of respiratory disabilities, including COPD, asthma, bronchitis, chronic rhinitis, pharyngitis and other respiratory abnormalities, the service connection claim in this case has been recharacterized as a claim for entitlement to service connection for a respiratory disability, including COPD, asthma, bronchitis, chronic rhinitis, pharyngitis and other respiratory abnormalities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2010 the Veteran underwent a VA examination to evaluate his respiratory disability.  The examiner rendered a diagnosis of COPD with mild left lung base parenchymal pleural scarring, and noted there was evidence lacking to support a connection between the Veteran's current respiratory condition and his military service.  In reaching that conclusion, the examiner noted that according to the Veteran's service treatment records (STRs), there is no evidence that the Veteran was treated for the diagnosed condition on active duty; and the only evidence of a respiratory condition in service would be that the Veteran indicated having a history of asthma during his March 1976 enlistment examination.  The Board finds the October 2010 VA examination and opinion to be inadequate.  The examiner indicated there was no evidence the Veteran had a respiratory condition in service.  In fact, the STRs show that in May 1976 the Veteran had an upper respiratory infection (URI) with sore throat, productive cough, and sinus congestion for 3 days; in February 1977 he had a sore throat with productive cough; in May 1977 he had a common cold and mild bronchial; in July 1977 he had a URI and bacterial tonsillitis; in April 1978 he had a URI with sore throat and sinus congestion; in September 1978 he complained of a sore throat; and in December 1979 he had a URI with sinus congestion, tightness in his chest and a productive cough.  

Moreover, in an August 2011 statement that accompanied his notice of agreement and in a December 2010 Asbestos Questionnaire, the Veteran noted he was exposed to asbestos while serving aboard the USS Roanoke AOR-7.  As part of his duties as a damage control petty officer, he had occasion to work on and repair pipes, steam lines, and seals that were wrapped with asbestos and were re-wrapped with asbestos insulations.  The examiner did not address this in-service asbestos exposure by the Veteran.  This must be addressed on remand.  

Furthermore, the examiner acknowledged that the Veteran's record noted a history of asthma on his March 1976 enlistment examination.  Private treatment records dated from 2001 to 2005 (Dr. Grassell) show diagnoses of asthma.   There is no medical opinion currently of record that addresses whether the Veteran's asthma clearly and unmistakably preexisted service and was not aggravated by service.  The Board finds that a remand is necessary to address these matters.  

Finally, at the hearing, the Veteran stated he received VA treatment for his respiratory disability three years ago.  Those records have not been associated with the claims file.  On remand the AOJ should obtain and associate any outstanding VA treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records for the Veteran, specifically those for VA treatment in 2014.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  The AOJ should schedule the Veteran for a VA pulmonary examination to determine the nature and likely etiology of his respiratory disability.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Identify any and all disabilities (including asthma, asbestosis and COPD) manifested by the claimed respiratory disability.

(b) For all diagnosed respiratory disabilities, is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability is related to the Veteran's active service, to include his exposure to asbestos.

(c) Did the Veteran's asthma clearly and unmistakably pre-exist his active duty service?

If so, is there clear and unmistakable evidence that the pre-existing disorder did NOT undergo an increase in the underlying pathology during service?  The examiner should discuss whether there is a relationship between the Veteran's respiratory symptoms in service and his asthma.

If there was an increase in the severity of the Veteran's asthma, was such increase clearly and unmistakably due to the natural progress of the disease?

If asthma is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (50 percent or greater probability) that it is the result of the Veteran's active duty service, including reported exposure to asbestos during service?

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

3.  The AOJ should thereafter review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




